Judgment of resentence, Supreme Court, New York County (Lewis Bart Stone, J.), rendered October 17, 2003, convicting defendant, upon his plea of guilty, of violation of probation, and sentencing him, as a second felony offender, to a term of 12½ to 25 years, unanimously affirmed.
Defendant’s written waiver of his right to appeal his violation of probation conviction encompassed his excessive sentence claim (see People v Hidalgo, 91 NY2d 733 [1998]). In any event, were we to find otherwise, we would perceive no basis for reducing the sentence, given the seriousness of defendant’s criminal record. The resentencing court properly took into consideration the fact that defendant had fraudulently obtained a sentence of probation by concealing his identity and criminal history, as he had done many times before.
Defendant’s ineffective assistance of counsel claim is based on factual assertions outside the record and is thus unreviewable on direct appeal. To the extent the present record permits review, it establishes that defendant received effective assistance under both the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; People v Ford, 86 NY2d *238397, 404 [1995]; see also Strickland v Washington, 466 US 668 [1984]).
Defendant’s remaining contentions, including those contained in his pro se supplemental brief, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Buckley, P.J., Friedman, Sullivan and Nardelli, JJ.